DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 20110100634), alone.
Regarding claim 1: Williamson discloses a chemical capsule joint 104 comprising a section of casing (Figs. 1, 2; [0012]). Williamson discloses a chemical capsule joint 104 deployed down a wellbore (Figs. 1, 2; [0012]). Williamson discloses an insert seal formed on a first end of the chemical capsule joint and that the insert seal seals in a chemical stored in the chemical capsule joint (Fig. 3; [0012], [0019], [0021] - seal can be disk 302 or other cover “not shown”). Williamson does not explicitly state that the seal insert is drillable. However, the suggested material of Williamson covers are drillable .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-19 of US Pat. No. 10,837,248. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1- 20, of the instant application, are fully encompassed the subject matter of claims 1-19 of US Pat. No. 10,837,248.
Allowable Subject Matter
Claims 12-20 are allowable if the rejection on the ground of nonstatutory double patenting is overcome.

The following is a statement of reasons for the indication of allowable subject matter:
Roddy et al. (US 20050167104), Frost (US 9097094), Williamson (US 20110100634), Johnson et al.  (US 4790386), Osterhoudt et al. (US 4611664), Davis et al. (US 20170145783), and Szarka et al. (US 20130112410) appear to be the closest art when viewing the various claimed structures and methods. This art discloses systems, structures, and methods of conveying and deploying fluids or chemicals into a wellbore. This art, in general, discloses the chemical containers and methods of deployment the chemicals. Roddy and Frost generally disclose using capsules containing the chemical. Williamson, Johnson, and Osterhoudt disclose structures such as containers and end seals. Davis and Szarka disclose that it is known that downhole tools can be made of a drillable material to be broken apart while downhole by drilling and that drillable materials are very well known and are basically any material that can be at least partially broken apart by a drill downhole. Roddy, Frost, Williamson, Johnson, Osterhoudt, Davis, and Szarka fail, alone or in combination, to disclose or fairly suggest the detailed limitations describing the apparatus structure and method of use. More specifically, the art fails to disclose or fairly suggest that the seal is actually drilled out to release the chemical therein. The examiner finds that, at the time that the invention was made, it would not have been within routine skill to glean the combined . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
1/13/2022